Citation Nr: 0025499	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  99-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to restoration of a 50 percent rating for status 
post fracture of the supracondylar area of the right humerus 
and of the olecranon on the right with residual traumatic 
arthritis and limitation of motion of the right elbow, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
March 1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appeal was docketed at the Board in 1999.

In his VA Form 9, dated April 30, 1999, the veteran raised a 
claim of unemployability due to service-connected disability.  
This matter is referred to the RO for action deemed 
appropriate.

FINDING OF FACT

Material improvement, at the time of a September 1998 rating 
reduction for the veteran's status post fracture of the 
supracondylar area of the right humerus and of the olecranon 
on the right with residual traumatic arthritis and limitation 
of motion of the right elbow, from 50 to 10 percent 
disabling, was shown; the related manifestations of such 
service-connected disability, as of September 1998, included 
an ability to extend the right forearm to a point within 35 
degrees of full extension, and to flex such forearm to at 
least 120 degrees.

CONCLUSION OF LAW

The criteria for restoration of a 50 percent rating for 
status post fracture of the supracondylar area of the right 
humerus and of the olecranon on the right with residual 
traumatic arthritis and limitation of motion of the right 
elbow have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.344, 4.20 and Part 4, Diagnostic Code 
5207 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for status post fracture of 
the supracondylar area of the right humerus and of the 
olecranon on the right with residual traumatic arthritis and 
limitation of motion of the right elbow (hereafter "right 
forearm disability"), for which the RO has assigned a 10 
percent rating (with a 50 percent rating having been in 
effect from March 11, 1983, to November 30, 1998) under 
Diagnostic Codes 5299-5207 of the Rating Schedule.

The veteran's service-connected right forearm disability is 
rated analogous to impairment involving the elbow and forearm 
in accordance with the provisions of Diagnostic Code 5207.  
38 C.F.R. § 4.20.  Pursuant to Diagnostic Code 5207, relative 
to the dominant upper extremity, a 50 percent rating is 
warranted when the ability to extend the forearm is limited 
to 110 degrees; ratings of 40, 30, 20 and 10 percent are 
warranted when the ability to extend the forearm is limited 
to 100, 90, 75 and 60 degrees, respectively.  

When the veteran, who is right-handed, was examined by VA in 
July 1983, at which time he alluded to his having been 
involved in a motor vehicle accident in service, he indicated 
that, incident to the accident, he had fractured his right 
forearm.  Physical examination revealed a deformity of the 
right elbow with multiple surgical scars around the elbow 
joint and the lower posterior right upper arm.  Forearm 
motion was limited to 150 degrees' extension.  The olecranon 
was deformed and there was widening of the elbow joint 
particularly at the level of the lateral condyle of the 
humerus.  Pertinent X-ray examination revealed evidence of an 
old intracondylar fracture of the distal humerus which was 
secured by means of metallic pins.  The fracture is noted to 
have been "healed with residual deformity", with evidence of 
post-traumatic arthritis in the humeroulnar joint.  The 
pertinent examination diagnosis was status post fracture of 
the supracondylar area of the right humerus and of the 
olecranon on the right with residual traumatic arthritis and 
limitation of motion of the right elbow.  Service connection 
for the foregoing disability was established in a rating 
decision entered in August 1983, at which time a 50 percent 
rating, effective from March 11, 1983, was assigned in 
accordance with the provisions of Diagnostic Codes 5299-5207. 

When he was examined by VA in October 1985, the veteran 
exhibited an ability to extend his right forearm to 150 
degrees.  There was "an obvious deformity" involving the 
supracondylar region of the right elbow.  Pertinent X-ray 
examination revealed findings including post-traumatic 
arthritis.  Based on the report of the foregoing VA 
examination, the 50 percent rating assigned the veteran's 
service-connected right forearm disability was continued in a 
rating decision entered in November 1995.

More recently, when he was examined by VA in October 1997, 
the veteran, relative to his right forearm, demonstrated 
flexion to 130 degrees and extension to 10 degrees.  
Pronation and supination were, in each instance, exhibited to 
85 degrees.  Pertinent X-ray examination revealed findings 
including a pin in the supracondylar portion of the humerus.  
Most recently, when he was examined by VA in January 1998, 
the veteran, relative to his right forearm, lacked 35 degrees 
of extension to neutral; flexion was exhibited to 120 
degrees.  Based on the findings obtained in conjunction with 
October 1997 and January 1998 VA examinations, a rating 
decision entered in January 1998 proposed to reduce the 
evaluation for the veteran's service-connected right forearm 
disability from 50 percent disabling to 10 percent disabling.  
Notification to the veteran, dated February 7, 1998, advised 
him of the proposed rating reduction as well as his 
opportunity to submit, within 60 days from the date of the 
notice, additional evidence tending to show that the 
reduction should not be made.  No evidence was received from 
the veteran in response to the foregoing item of 
correspondence and the RO, in a rating decision entered in 
September 1998, effectuated the reduction, to 10 percent 
disabling, effective from December 1, 1998, which had been 
proposed relative to the veteran's service-connected right 
forearm disability in the January 1998 rating decision.

In objecting to the foregoing reduction, the veteran asserts 
that, over the course of the last fifteen years, overall 
disability referable to his service-connected right forearm 
disability "has gotten worse....not better".  In considering 
the veteran's claim for restoration of his former 50 percent 
rating for his service-connected right forearm disability, 
the Board would initially point out that the proposed January 
1998 rating reduction and subsequent notification to the 
veteran, wherein, as required pursuant to 38 C.F.R. 
§ 3.105(e), he was advised of the recent improvement in his 
physical condition and notified of the proposed reduction in 
his evaluation for his service-connected right forearm 
disability as well as his opportunity to submit evidence 
indicating that the reduction should not be made, is found to 
comply with the provisions of such regulation.  The Board 
further notes that, inasmuch as the veteran's 50 percent 
rating for right forearm disability had been in effect for 
more than five years, the provisions of 38 C.F.R. § 3.344(a), 
which pertain to examination reports indicating improvement 
in the disability at issue, also bear on the proposed 
reduction in his 50 percent evaluation.  See 38 C.F.R. 
§ 3.344(c).

The provisions of 38 C.F.R. § 3.344(a) specify, in pertinent 
part, that examinations less full and complete than those on 
which compensation payments were authorized or continued will 
not be used as a basis for reduction.  In this regard, the 
Board would point out that the August 1983 rating decision, 
in which service connection was established for right forearm 
disability and a 50 percent rating therefor was assigned 
(analogously) under Diagnostic Code 5207, was apparently 
chiefly predicated on a report pertaining to the veteran's 
examination by VA in July 1983.  In considering whether the 
October 1997 and January 1998 VA examinations, on the basis 
of the reports of which the September 1998 rating reduction 
for right forearm disability was predicated, were (either 
singly or collectively) as adequate as the July 1983 VA 
examination preceding the August 1983 award of service 
connection and a related 50 percent rating, the Board would 
emphasize that, as was true of the July 1983 VA examination, 
the October 1997 and January 1998 VA examinations featured 
pertinent X-ray examination as well as findings pertaining to 
right elbow motion in several excursions.  The latter 
features of the October 1997 and January 1998 VA examinations 
also serve to render the examinations (at least on a 
collective basis) comparable to that afforded the veteran by 
VA in October 1985, on the basis of the findings of which the 
veteran's then assigned pertinent 50 percent rating was 
continued in a rating decision entered in November 1985.  
Given the foregoing, then, the Board is of the opinion that 
the pertinent provision of 38 C.F.R. § 3.344(a), insofar as 
bearing on the sufficiency of the examinations afforded the 
veteran preceding the September 1998 rating reduction when 
compared with the evidence before the rating board when his 
50 percent rating was granted in August 1983 (as well as when 
continued in November 1985), have been complied with.

The Board is also cognizant that 38 C.F.R. § 3.344(a) further 
requires that, when a rating board determines that the 
disability at issue has materially improved (the Board notes, 
merely in passing, that related right forearm motion shown on 
the latter two VA examinations in fact equates with a 
noncompensable rating under the "extension" provisions of 
Code 5207 as well as the "flexion" provisions of Code 5206), 
the rating board must consider whether the evidence makes it 
reasonably certain that the improvement will be maintained 
under the ordinary conditions of life.  In this regard, while 
the VA examiner in October 1985 indicated that "[p]ain, 
restricted motion" involving the veteran's right elbow 
"somewhat" interfered with his ability to then function as a 
mechanic, the VA examiner in January 1998 indicated that the 
veteran was free of elbow pain, at least on motion.  Further, 
the veteran himself related on the January 1998 examination 
that he was able to use his right arm for the activities of 
daily living.  Given the foregoing considerations, the Board 
is of the opinion that the evidence in the rating board's 
possession when effectuating the September 1998 rating 
reduction was sufficient to permit an inference that the 
overall improvement shown at that time was reasonably certain 
to be maintained under the ordinary conditions of life.

Accordingly, in light of the reasoning advanced above bearing 
on the sufficiency (compared with earlier VA compensation 
examinations) of the August 1997 and January 1998 VA 
examinations as well as the demonstrated improvement in the 
veteran's service-connected right forearm disability 
reflected on the related reports thereof, the Board concludes 
that a preponderance of the evidence demonstrates that the 
rating reduction (to 10 percent) effectuated in the September 
1998 rating decision was warranted.  Therefore, restoration 
of a 50 percent rating for the veteran's service-connected 
right forearm disability, currently rated as 10 percent 
disabling from December 1, 1998, is denied.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.344, 4.20 and Part 4, 
Diagnostic Code 5207.


ORDER

Restoration of a 50 percent rating for status post fracture 
of the supracondylar area of the right humerus and of the 
olecranon on the right with residual traumatic arthritis and 
limitation of motion of the right elbow is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

